J-S58015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: C.W., A MINOR                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: J.W.                            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 652 WDA 2018

                      Appeal from the Order April 6, 2018
     In the Court of Common Pleas of Allegheny County Orphans' Court at
                        No(s): No. CP-02-AP-102-2017


BEFORE: OLSON, J., MURRAY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY OLSON, J.:                             FILED DECEMBER 07, 2018

       Appellant, J.W. (Father), appeals from the order entered on April 6,

2018 involuntarily terminating his parental rights to C.W. (a female born IN

July, 2015) (Child) pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(2),

(5), (8), and (b).1 Upon review, we affirm.

       The trial court summarized the facts and procedural history of this case

as follows:

       Child was born to C.L.P. (“Mother”) and resided with Mother until
       Mother’s death in a shooting incident on March 11, 2016. [Father]
       is named as the [f]ather on [Child’s] birth certificate [and] Father
       signed an [a]cknowledgment of [p]aternity on the date of [Child’s]
       birth.


____________________________________________


1 The order additionally involuntarily terminated the parental rights of another
man, D.C., who previously asserted a paternity claim, as well as any putative
father to Child. Neither D.C. nor any putative father is a party to the current
appeal or filed a separate appeal.
J-S58015-18


     [Child] initially came to the attention of [the Allegheny County
     Office of Children and Youth Services (CYF)] after Mother tested
     positive for marijuana at the time of [Child’s] birth.       CYF
     conducted an investigation and opened a case in September,
     2016. CYF has remained involved with [Child’s] family since that
     time.

     Following [Child’s] birth, while she resided with Mother, Father
     initially remained involved in CYF meetings and home visits, and
     was often at Mother’s residence, although he [did not] reside
     there, but was in and out of the house. However, on October 13,
     2015, Father received a sentence of 15 to 30 months of
     imprisonment for [possession with intent to deliver a controlled
     substance.]

     On March 11, 201[6], Mother was shot and killed. CYF initially
     placed [Child] along with her older brother[,] J.W.[,] with their
     maternal grandmother following Mother’s death. In April, 201[6],
     CYF sought an emergency custody authorization (ECA) because of
     Mother’s death and Father’s incarceration. CYF subsequently
     removed [Child], along with her brother J.W. from maternal
     grandmother’s care and placed them with a maternal aunt. CYF
     thereafter filed a dependency petition on March 25, 2016 on the
     grounds that Mother was deceased and Father was still
     incarcerated at that time. [The trial court] adjudicated [Child]
     dependent on June 22, 2016, and [Child] subsequently returned
     to the care of maternal grandmother, where she has resided since.

     In February, 2017, while still incarcerated, Father [] contacted CYF
     by letter in which he stated that he wished to see his daughter
     upon his release, and that he missed her. CYF’s efforts to further
     communicate with Father while he was incarcerated were
     unsuccessful. Father did not seek visitation with [Child] while
     incarcerated. However, he informed CYF by letter that during his
     imprisonment, he had maintained some phone contact with
     [Child] while she was in the care of maternal grandmother, until
     maternal grandmother’s phone number changed and he could no
     longer contact her. Father did not otherwise request visits with
     [Child] while he was incarcerated.

     On July 20, 2017, Father was released from incarceration and
     placed on probation/parole. Initially, following his release on
     probation/parole, Father listed his sister’s home as his residence.
     However, he was subsequently ordered to reside in a halfway

                                    -2-
J-S58015-18


       house in January, 2018, after violating the conditions of his
       probation/parole by failing to reside in his designated residence
       with his sister, and residing instead with his girlfriend.

       Father attended his first hearing in this matter on August 9, 2017,
       following his release from incarceration. Thereafter, CYF began to
       conduct supervised visits between Father and [Child] beginning
       on August 10, 2017. CYF arranged a total of [36] visits between
       Father and [Child]. Of the [36] visits scheduled by CYF, Father
       attended [23], each of which were approximately two and-a half
       to three hours long. In January, 2018, [the trial court] granted
       Father some unsupervised visitation with [Child].

       CYF filed a petition for termination of the parental rights of Father
       on June 20, 2017. [The trial court] conducted a hearing on the
       petition on April 6, 201[8] and on April 13, 201[8 the trial court]
       entered an order terminating Father’s parental rights. Father filed
       a [n]otice of [a]ppeal on May 9, 2018 and a [c]oncise [s]tatement
       of [e]rrors [c]omplained of on [a]ppeal pursuant to Pa.R.A.P.
       1925(b) on that same day. [The trial court issued an opinion
       pursuant to Pa.R.A.P. 1925(a) on June 11, 2018.]

Trial Court Opinion, 6/11/2018, at 2-5 (record citations and footnote omitted).

       On appeal, Father presents the following issues for our review:

       1. Did the trial court abuse its discretion and/or err as a matter of
          law in granting the petition to involuntarily terminate Father’s
          parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(2), (5), and
          (8)?

       2. Did the trial court abuse its discretion and/or err as a matter of
          law in concluding that CYF met its burden of proving by clear
          and convincing evidence that termination of Father’s parental
          rights would best serve the needs and welfare of the child
          pursuant to 23 Pa.C.S.A. § 2511(b)?

Father’s Brief at 6.2
____________________________________________


2Before turning to the merits of this appeal, we first note the following. On
August 18, 2017, the trial court appointed KidsVoice as counsel to represent
Child as required by 23 Pa.C.S.A. § 2313(a) and our Supreme Court’s decision



                                           -3-
J-S58015-18



       In his first issue presented, Father contends that the trial court erred by

finding CYF presented clear and convincing evidence that he “failed to address

relevant goals or whether a continued incapacity exists” under the relevant

subsections of 23 Pa.C.S.A. § 2511(a), as alleged in the termination petition.

Father’s Brief at 16-20. More specifically, in sum, Father avers:

       CYF based much of its argument [in favor of terminating Father’s
       parental rights] on evidence that Father was still in a half-way
       house and was not in recommended mental health treatment. But
       there was no testimony that Father poses a physical or
       physiological risk to [Child]. CYF even admitted that the goal of
       mental health treatment was something Father needed to do to
       become a better parent.

       Father has remedied any parental incapacity related to his ability
       to care for [Child] except for housing which may be resolved in
       the near future. Once he was given a realistic opportunity, Father
       visited [Child] regularly. Father has done all that he could since
       his release from prison and it would be contrary to the purpose of
       establishing and requiring a parent to pursue reunification goals if
       after doing so the parent is told that his or her efforts are still not
       good enough.

____________________________________________


in In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017) (plurality). Andrea
Spurr, Esquire, an attorney from KidsVoice, represented Child at the
termination hearing and agreed that CYF met its burden in providing clear and
convincing evidence to terminate Father’s parental rights. N.T., 4/6/2018, at
133-134. Upon Father’s appeal, Attorney Spurr filed an appellate brief on
Child’s behalf maintaining that termination of Father’s parental rights was
proper. Moreover, we recognize that Child was two years and eight months
old at the time of the termination proceeding. Our Supreme Court has
determined that a three-year-old is too young to express a preference
regarding reunification or termination of parental rights and an appointed
attorney may simultaneously represent a child’s best and legal interests in a
contested termination proceeding. See In re T.S., 192 A.3d 1080, 1089-
1090 (Pa. 2018). As such, we presume KidsVoice did not have a conflict of
interest in advocating for Child’s best and legal interests. Id.


                                           -4-
J-S58015-18


     If any compliance should be reviewed it should respectfully include
     CYF and the trial court as to whether Father was given a due
     chance to succeed when Father was never transported from prison
     for a hearing, Father never had a colloquy with the trial court as
     to the availability and importance of counsel, Father was not
     assisted with prison procedures to facilitate visits with [Child], or
     even provided with the foster mother’s new telephone number so
     Father could maintain contact with [Child]. The failure to reunify
     could be argued to be the result of these omissions or failures
     more than any deficiencies alleged to remain with Father after all
     of Father’s efforts.

Id. at 18-20.

     In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

     [A]ppellate courts must apply an abuse of discretion standard
     when considering a trial court’s determination of a petition for
     termination of parental rights. As in dependency cases, our
     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. In re: R.J.T., 9 A.3d 1179,
     1190 (Pa. 2010). If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. Id.; R.I.S., [36 A.3d 567, 572 (Pa. 2011)
     (plurality opinion)]. As has been often stated, an abuse of
     discretion does not result merely because the reviewing court
     might have reached a different conclusion. Id.; see also Samuel
     Bassett v. Kia Motors America, Inc., 34 A.3d 1, 51 (Pa. 2011);
     Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003). Instead, a
     decision may be reversed for an abuse of discretion only upon
     demonstration      of    manifest   unreasonableness,     partiality,
     prejudice, bias, or ill-will. Id.

     As we discussed in R.J.T., there are clear reasons for applying an
     abuse of discretion standard of review in these cases. We
     observed that, unlike trial courts, appellate courts are not
     equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during the
     relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at 1190.
     Therefore, even where the facts could support an opposite result,

                                     -5-
J-S58015-18


      as is often the case in dependency and termination cases, an
      appellate court must resist the urge to second guess the trial court
      and impose its own credibility determinations and judgment;
      instead we must defer to the trial judges so long as the factual
      findings are supported by the record and the court’s legal
      conclusions are not the result of an error of law or an abuse of
      discretion. In re Adoption of Atencio, 650 A.2d 1064, 1066 (Pa.
      1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained, “[t]he standard of clear and convincing

evidence is defined as testimony that is so ‘clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.’ ” Id. (citation omitted).

This Court may affirm the trial court’s decision regarding the termination of

parental rights with regard to any one subsection of Section 2511(a). See In

re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

      Section 2511(a) provides, in relevant part, as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                           *           *            *

      (2) The repeated and continued incapacity, abuse, neglect or
      refusal of the parent has caused the child to be without essential
      parental care, control or subsistence necessary for his physical or
      mental well-being and the conditions and causes of the incapacity,
      abuse, neglect or refusal cannot or will not be remedied by the
      parent.

                                      -6-
J-S58015-18



                          *           *            *

      (5) The child has been removed from the care of the parent by
      the court or under a voluntary agreement with an agency for a
      period of at least six months, the conditions which led to the
      removal or placement of the child continue to exist, the parent
      cannot or will not remedy those conditions within a reasonable
      period of time, the services or assistance reasonably available to
      the parent are not likely to remedy the conditions which led to the
      removal or placement of the child within a reasonable period of
      time and termination of the parental rights would best serve the
      needs and welfare of the child.

                          *           *            *

      (8) The child has been removed from the care of the parent by
      the court or under a voluntary agreement with an agency, 12
      months or more have elapsed from the date of removal or
      placement, the conditions which led to the removal or placement
      of the child continue to exist and termination of parental rights
      would best serve the needs and welfare of the child.

23 Pa.C.S.A. § 2511.

      The Supreme Court set forth our inquiry under Section 2511(a)(2) as

follows:

      [Section] 2511(a)(2) provides statutory grounds for termination
      of parental rights where it is demonstrated by clear and convincing
      evidence that “[t]he repeated and continued incapacity, abuse,
      neglect or refusal of the parent has caused the child to be without
      essential parental care, control or subsistence necessary for his
      physical or mental well-being and the conditions and causes of the
      incapacity, abuse, neglect or refusal cannot or will not be
      remedied by the parent.” ...

      [Our Supreme] Court has addressed incapacity sufficient for
      termination under § 2511(a)(2):

            A decision to terminate parental rights, never to be
            made lightly or without a sense of compassion for the
            parent, can seldom be more difficult than when

                                     -7-
J-S58015-18


            termination is based upon parental incapacity. The
            legislature, however, in enacting the 1970 Adoption
            Act, concluded that a parent who is incapable of
            performing parental duties is just as parentally unfit
            as one who refuses to perform the duties.

In re Adoption of S.P., 47 A.3d at 827.

      Moreover, while incarceration alone cannot be grounds for termination

of parental rights, our Supreme Court has held:

      A parent's absence and/or failure to support due to incarceration
      is not conclusive on the issue of abandonment. Nevertheless, we
      are not willing to completely toll a parent's responsibilities during
      his or her incarceration. Rather, we must inquire whether the
      parent has utilized those resources at his or her command while
      in prison in continuing a close relationship with the child. Where
      the parent does not exercise reasonable firmness in declining to
      yield to obstacles, his other rights may be forfeited.

                           *            *             *

      [I]ncarceration is a factor, and indeed can be a determinative
      factor, in a court's conclusion that grounds for termination exist
      under § 2511(a)(2) where the repeated and continued incapacity
      of a parent due to incarceration has caused the child to be without
      essential parental care, control or subsistence and that the causes
      of the incapacity cannot or will not be remedied.


Id. at 828 (internal citations omitted).

      Additionally, this Court has long recognized that a parent is required to

make diligent efforts towards the reasonably prompt assumption of full

parental responsibilities. In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002).

A parent’s vow to cooperate, after a long period of uncooperativeness

regarding the necessity or availability of services, may properly be rejected as

untimely or disingenuous. Id. at 340.       It is well-settled that “we will not toll


                                      -8-
J-S58015-18



the well-being and permanency of [a child] indefinitely.” In re Adoption of

C.L.G., 956 A.2d 999, 1007 (Pa. Super. 2008), citing In re Z.S.W., 946 A.2d

726, 732 (Pa. Super. 2008) (noting that a child’s life “simply cannot be put on

hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.”).

      In this case, the trial court determined:

      At the April 6, 2018 hearing on CYF’s petition for involuntary
      termination of parental rights, [] CYF supervisor David Sprague,
      [] credibly and consistently testified that [Child] had no face-to-
      face contact with Father from the time of his incarceration in or
      around October 2015, at which time [Child] was approximately
      three months of age, until after his release on July 20, 2017, at
      which time [Child] was two years of age. In addition, Father had
      limited, if any, telephone or other contact with [Child] during the
      extended period of incarceration. This absence of interaction
      impaired the development of a meaningful bond between Father
      and [Child] who has never resided in Father’s care since the time
      of her birth. CYF presented credible and consistent testimony that
      Father has never engaged in long-term care of [Child], who has
      resided with maternal grandmother since shortly after Mother’s
      death and for the majority of [Child’s] life – during which time
      Father did not maintain regular contact.

      Father’s absence from [Child’s] life has been the result, in part, of
      his failure to commit to parenting and make appropriate decisions
      in [C]hild’s best interests. His repeated incarcerations and most
      recent placement in a halfway house after he failed to remain at
      his designated residence following his release from jail on
      probation or parole, is further evidence of his ongoing failure to
      prioritize parenting. Rather, it reflects a continuation of conduct
      and decision making that prevents Father from providing [Child]
      with stability and consistency – as evidenced, for example, by his
      inability to progress to a position that would enable him to secure
      appropriate housing in which to care for [Child]. Father’s failure
      to give priority to parenting and to provide a stable, secure
      environment for his child, has caused [her] to be without essential



                                      -9-
J-S58015-18


     parental care, control, or subsistence necessary for her physical
     or mental well-being.

     [The trial court] acknowledge[d] that Father was granted
     visitation with [Child] following his release from imprisonment,
     and that he attended 23 visits with [C]hild. However, although he
     attended scheduled visits, Father’s conduct indicates a lack of the
     appropriate level of responsibility and consistency necessary for
     him to provide parental care to [Child] in a home setting. In
     reaching this determination, [the trial court] found credible and
     persuasive the testimony of Dr. [Beth] Bliss, a licensed
     psychologist who conducted an evaluation of Father on January
     12, 2018. Dr. Bliss diagnosed Father as suffering from anti-social
     personality disorder that interferes with his ability to behave in a
     consistent, responsible manner, and appropriately control his
     impulses in order to effectively parent [Child]. Dr. Bliss reported
     that Father’s mental health condition interferes with his ability to
     provide stable and consistent parenting. This testimony by Dr.
     Bliss is substantiated by the fact that Father has a lengthy criminal
     history[fn] resulting in his most recent [incarceration] during
     [Child’s] infancy which led her being without his parental care.
     Father continues to demonstrate an inability to regulate his own
     conduct and maintain stability in an independent setting outside
     of confinement or a halfway house. His poor decision making and
     inability to progress [] have hampered his ability to provide [Child]
     with secure and consistent parental care and support.

     Based on the foregoing, [the trial court] concluded that CYF
     presented evidence sufficient to demonstrate that grounds for
     termination of parental rights exist as to Father. The evidence
     and testimony presented [] indicate that the conditions and
     causes of the incapacity or refusal of Father to provide [Child] with
     parental care cannot and will not be remedied by Father, and
     continue to occur.

     [fn] At the [termination] hearing, CYF presented evidence of
     Father’s criminal history, as follows: On August 17, 2009[,]
     Father received a sentence of [two] years of probation plus fines,
     after he entered a plea of guilty to one count of possession of a
     controlled substance. On July 7, 2011, Father received a sentence
     of 9 months of probation for one count of possession of a
     controlled substance. On October 13, 2015, Father was found
     guilty of possession of a controlled substance with intent to
     deliver, possession of a controlled substance, possession of

                                    - 10 -
J-S58015-18


      marijuana, use/possession of drug paraphernalia, endangering
      the welfare of children, tampering with evidence, and conspiracy.
      Father was sentenced to 15 to 30 months of imprisonment,
      reduced to 11 months and [seven] days followed by [four] years
      of probation under the Recidivism Risk Reduction Incentive Act.
      On January 28, 2016, Father was found guilty of defiant trespass
      and disorderly conduct and subsequently sentenced to a term of
      imprisonment of nine days.

Trial Court Opinion, 6/11/2018, at 7-9 (record citations omitted).

      Upon careful review of the record and applicable law, we conclude that

the trial court’s decision to terminate the parental rights of Father under

Section 2511(a)(2) is supported by competent, clear and convincing evidence.

In this case, Child was born in July, 2015. She was two years and nine months

old at the time of the termination hearing on April 6, 2018. Of that time,

Father was incarcerated for one year and nine months. It was proper for the

trial court to consider Father’s incarceration in assessing whether he was

incapable of caring or refused to care for Child.

      Additionally, we reject Father’s suggestion that he was not assisted with

prison procedures to facilitate visits with Child or provided with the foster

mother’s new telephone number.       Father was incarcerated in October 2015,

but waited until February 2017 to contact CYF by letter, requesting visitation

after he was to be released.       N.T., 4/6/2018, at 23-24.       Father never

requested visitation with Child while he was imprisoned nor did he take steps

to remain in contact with Child. Id. at 24. He also admitted to Dr. Bliss that

he did not talk to prison officials about the procedure for visitation. Id. at 84.

Based on the foregoing, we conclude that the trial court properly considered



                                     - 11 -
J-S58015-18



the fact that Father made minimal efforts from prison and did not utilize his

resources to continue a close relationship with Child.       He simply did not

exercise reasonable firmness in declining to yield to obstacles for reunification

with Child.

      Moreover, in early January 2018, after he was released from prison,

Father violated the terms of his probation/parole and moved into a halfway

house. On January 28, 2016, Father was found guilty of defiant trespass and

disorderly conduct and sentenced to nine days of incarceration. CYF presented

evidence of Father’s extensive criminal record and Dr. Bliss testified that

Father engages in a “persuasive pattern of not following the laws or rules.”

Id. at 86. Thus, we reject Father’s contention that the trial court relied almost

exclusively on his potential mental health issues and his residence in a halfway

house. Instead, the trial court determined that the totality of circumstances,

including engaging in continued misconduct and violating the terms of his

probation/parole, demonstrated Father’s incapacity or refusal to properly

parent.

      Finally, Father concedes that he has not obtained appropriate housing

for Child. His claim that he will be able do so in the near future, after failing

to do so for an extended period, rings hollow. We simply may not toll the

well-being and permanency of Child indefinitely, because Father does not put

Child’s needs before his own. Accordingly, we find no abuse of discretion in

the trial court’s involuntary termination of Father’s parental rights pursuant to

Section 2511(a)(2).     Because we may affirm the trial court’s decision

                                     - 12 -
J-S58015-18



regarding the termination of Father’s parental rights with regard to any one

subsection of Section 2511(a), we need not address the other statutory

sections proffered by CYF.

      In his second issue presented, Father argues that the trial court erred

in finding that CYF presented clear and convincing evidence that termination

of his parental rights would best meet the developmental, physical, and

emotional needs and welfare of Child, pursuant to 23 Pa.C.S.A. § 2511(b).

Father’s Brief at 20-22.     Father maintains that “Dr. Beth Bliss, a clinical

psychologist called as an expert witness by CYF, noted that without performing

an interactional [observation] of Father and [Child] that she could not address

the [] issue[].” Id. at 21. Father contends that although expert testimony is

not necessary for a Section 2511(b) assessment, there was no “testimony as

to the emotional effect that termination will have upon [Child] which

compelled the trial court to either speculate or rely upon unclear testimony

which cannot support a determination of the needs and welfare [of Child] as

required under § 2511(b).” Id. at 22.

      This Court has stated that the focus in terminating parental rights under

Section 2511(a) is on the parent, but it is on the child pursuant to Section

2511(b). See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super.

2008) (en banc). In reviewing the evidence in support of termination under

Section 2511(b), our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.

                                     - 13 -
J-S58015-18


      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,
      comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
      (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
      this Court held that the determination of the child’s “needs and
      welfare” requires consideration of the emotional bonds between
      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well. Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted). Although it is often wise to have a bonding evaluation and

make it part of the certified record, “[t]here are some instances ... where

direct observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d

753, 762 (Pa. Super. 2008).

      A parent’s neglect is likewise a relevant part of this analysis:

      [C]oncluding a child has a beneficial bond with a parent simply
      because the child harbors affection for the parent is not only
      dangerous, it is logically unsound. If a child’s feelings were the
      dispositive factor in the bonding analysis, the analysis would be
      reduced to an exercise in semantics as it is the rare child who,
      after being subject to neglect[], is able to sift through the
      emotional wreckage and completely disavow a parent ... Nor are
      we of the opinion that the biological connection between [the
      parent] and the children is sufficient in of itself, or when
      considered in connection with a child’s feeling toward a parent, to
      establish a de facto beneficial bond exists. The psychological
      aspect of parenthood is more important in terms of the


                                     - 14 -
J-S58015-18


      development of the child and [her] mental and emotional health
      than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted).

      This Court may affirm the involuntary termination of parental rights

despite the existence of some bond, where placement would be contrary to

her safety or best interests. See In re K.Z.S., 946 A.2d 753, 763 (Pa. Super.

2008). “The trial court should also examine the intangibles such as the love,

comfort, security, and stability the child might have with the foster parent.”

Id. “Another consideration is the importance of continuity of relationships to

the child and whether the parent-child bond, if it exists, can be severed

without detrimental effects on the child.” Id. Accordingly, “a parent’s basic

constitutional right to the custody and rearing of ... [his] child is converted,

upon the failure to fulfill ... [his] parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856 (Pa. Super.

2004) (internal citations omitted).

      On this issue, the trial court opined:

      In terminating Father’s parental rights, [the trial court] considered
      the developmental, physical and emotional needs of [Child]
      pursuant to 23 Pa.C.S.A. § 2511(b). In so doing, [the trial court]
      determined that termination was warranted in light of the impeded
      development of any meaningful, consistent relationship and bond
      between Father and [Child], from her infancy until August, 2017
      when supervised visitation between Father and [Child] began. In
      addition[,] evidence and testimony presented at the hearing
      indicated that [Child] displayed an emotional bond to maternal
      grandmother to whom she is attached. Moreover, maternal


                                      - 15 -
J-S58015-18


      grandmother effectively provides for [Child’s] physical, emotional
      and developmental needs and welfare. CYF presented credible
      testimony that [Child] has bonded with maternal grandmother,
      that [Child] is doing well in her placement, and that maternal
      grandmother engages and interacts with [Child] in an appropriate
      manner.

Trial Court Opinion, 6/11/2018, at 9-10 (record citations omitted).

      Upon review, we agree with the trial court’s assessment. CYF presented

the testimony of a caseworker who stated that Child has an emotional bond

and attachment with her maternal grandmother. N.T., 4/6/2018, at 72. Child

also has a very close relationship with her older brother, who also resides with

maternal grandmother, and he is very protective of Child. Id. at 73. In their

home, maternal grandmother interacts with the children with developmentally

appropriate toys and books. Id. at 73, 76-77.      Child does not speak about

Father. Id. at 77.

      The record reveals that Dr. Bliss was not able to conduct an interactional

observation of Father with Child. Id. at 82. Dr. Bliss scheduled appointments

three times, but it was never completed. Id. Father was late the first time

and Child was sent home before it could be conducted. Id. Child was sick for

the second scheduled observation and maternal grandmother cancelled the

appointment. Id. Father did not show for the third scheduled interactional

observation. Id. However, as stated above, an evaluation was not legally

required. Moreover, based upon background information provided by CYF, a

direct interview with Father, and her expertise and experience, Dr. Bliss

opined that “the likelihood of [Child] having a bond or attachment from the

first three months of her life and maintaining that bond or attachment despite

                                     - 16 -
J-S58015-18



no contact at all with someone until she was two and a half is extremely

unlikely.”   Id. at 102.   Dr. Bliss further opined that it was also extremely

unlikely Child developed a bond with Father during their supervised visits after

Father’s incarceration or that severing their relationship would be detrimental

to Child. Id.

      Here, there was clear and convincing evidence that the involuntary

termination of Father’s parental rights was proper under Section 2511(b). The

trial court gave primary consideration to Child’s developmental, physical and

emotional needs and welfare. Despite the existence of some relationship with

Father, Child’s placement with him would be contrary to her safety or best

interests. Moreover, the trial court appropriately considered Child’s current

placement and her bond and attachment to her maternal grandmother and

older brother.    There was clear and convincing evidence that maternal

grandmother has met all of Child’s needs, including providing love, comfort,

security, and stability for her. Whereas, the record reveals that Father has

not met these needs.        As such, we discern no abuse of discretion in

terminating Father’s parental rights under 23 Pa.C.S.A. § 2511(b) and Father’s

second issue fails. For all of the foregoing reasons, we hold that the trial court

did not err in terminating Father’s parental rights.

      Order affirmed.



Judgment Entered.



                                     - 17 -
J-S58015-18




Joseph D. Seletyn, Esq.
Prothonotary




Date: 12/7/2018




                          - 18 -